Citation Nr: 1706198	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include as a qualifying chronic disability as a result of service in Southwest Asia.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability as a result of service in Southwest Asia.

5.  Entitlement to service connection for a disability causing muscle and joint pain, to include as a qualifying chronic disability as a result of service in Southwest Asia.


REPRESENTATION

Veteran represented by:	Dax J. Lonetto, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002, from April 2003 to September 2003, and from October 2004 to November 2005, with service in Southwest Asia from November 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The appeal was subsequently transferred to the RO in New Orleans, Louisiana, prior to certification to the Board.

The Board notes service connection for chronic fatigue syndrome was initially denied by an unappealed March 2008 rating decision.  An unappealed June 2008 rating decision initially denied service connection for irritable bowel syndrome.  Thus, the Board must address whether new and material evidence has been received to reopen the claims.

This matter was previously before the Board in April 2015, when it was remanded for further development.  As noted in the prior remand, the Veteran withdrew his hearing request in an April 2014 written statement.  See 38 C.F.R. § 20.704(e) (2016).

In January 2017, the Veteran filed formal claims for service connection for post-traumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for chronic fatigue syndrome and a disability causing muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received by VA since the March 2008 rating decision that denied service connection for chronic fatigue syndrome relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  Evidence received by VA since the June 2008 rating decision that denied service connection for irritable bowel syndrome relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's gastrointestinal disability, diagnosed as irritable bowel syndrome, constitutes a medically unexplained chronic multisymptom illness that is presumptively the result of service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for irritable bowel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A March 2008 rating decision denied service connection for chronic fatigue syndrome.  A June 2008 rating decision denied service connection for irritable bowel syndrome.  The Veteran did not appeal either decision, and new and material evidence was not received regarding the claims within one year of notice of the denials.  Although VA received additional VA treatment records on the date of the June 2008 rating decision, these records contained cumulative and duplicative evidence regarding the issues on appeal, which does not qualify as new and material evidence.  See 38 C.F.R. §§ 3.156(a).  Specifically, the Veteran's treating physician, S.A., M.D., who had previously assessed the Veteran for the claimed disabilities, noted the Veteran "still" had fatigue and irritable bowel syndrome in a May 2008 treatment note that was not of record at the time of the prior denials.  Previous treatment notes in which S.A., M.D., noted these same conditions were considered at the time of the March 2008 and June 2008 rating decisions.  Thus, the March 2008 and June 2008 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

The March 2010 rating decision that led to the present appeal determined reopening of the Veteran's service connection claims for chronic fatigue syndrome and irritable bowel syndrome was warranted; however, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Here, the Board also finds reopening of the Veteran's service connection claims for chronic fatigue syndrome and irritable bowel syndrome is warranted.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The March 2008 rating decision denied service connection for chronic fatigue syndrome because a March 2008 VA examiner provided an opinion that it was less likely than not the Veteran had chronic fatigue syndrome at that time.  Since the March 2008 rating decision, VA has received evidence that shows a new onset of fatigue, to include the most recent VA February 2010 examination report and subsequent treatment records.  An August 2009 Gulf War Registry examination report also contains evidence that is suggestive of a possible diagnosis of chronic fatigue syndrome.  This evidence was not of record at the time of the prior denial, relates to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the service connection claim for chronic fatigue syndrome is warranted.

The June 2008 rating decision denied service connection for irritable bowel syndrome because there was no evidence the condition onset in or was otherwise the result of service.  Since the June 2008 rating decision, VA received the previously noted August 2009 Gulf War Registry examination report, which includes a diagnosis of irritable bowel syndrome and indicates chronic diarrhea onset while the Veteran was deployed to Iraq.  This evidence was not of record at the time of the prior denial, relates to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  As such, reopening of the service connection claim for irritable bowel syndrome is also warranted.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in Iraq from November 2004 to October 2005.  The record establishes chronic diarrhea onset while the Veteran was deployed to Iraq, as he is competent to report signs and symptoms of the claimed disability.  See Gutierrez, 19 Vet. App. at 8-9.  Further, a January 2007 VA treatment note shows the Veteran had been experiencing chronic diarrhea for approximately two years at that time; the Veteran's treating physician provided a provisional diagnosis of irritable bowel syndrome.  A January 2008 VA treatment note shows the Veteran was still being treated for irritable bowel syndrome at that time.  An August 2009 Gulf War Registry examiner diagnosed irritable bowel syndrome.  A February 2010 VA examiner also diagnosed irritable bowel syndrome.  Thus, the record indicates several VA physicians have found that the Veteran has irritable bowel syndrome.

The Board notes a June 2013 VA examiner diagnosed functional diarrhea, as opposed to irritable bowel syndrome, because the Veteran did not report abdominal pain at the time of the examination.  Nevertheless, VA treatment records obtained pursuant to the Board's April 2015 remand show the Veteran continues to be treated for chronic diarrhea of an unknown cause with a suggested diagnosis of irritable bowel syndrome.  Thus, the evidence establishes that it is at least as likely as not the Veteran has a chronic gastrointestinal disability, diagnosed as irritable bowel syndrome, that onset during his period of service in the Southwest Asia.

Irritable bowel syndrome is a functional gastrointestinal disorder that constitutes a medically unexplained chronic multisymptom illness with the meaning of 38 C.F.R. § 3.317 and thus a chronic qualifying disability under 38 U.S.C.A. § 1117.  As there is no affirmative evidence that the disability was not incurred during the Veteran's service in Southwest Asia, service connection for irritable bowel syndrome is warranted on a presumptive basis in accordance with the provisions of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317(a)(7).


ORDER

The claims of entitlement to service connection for chronic fatigue syndrome and irritable bowel syndrome are reopened.

Entitlement to service connection for irritable bowel syndrome is granted.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  If a VA examiner finds that there is no current disability when a claimed disability has been diagnosed during the appeal period, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the diagnosis was made in error or the diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although May 2008 and February 2010 VA examiners determined the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome, they did not adequately address the diagnosis of chronic fatigue syndrome by the Veteran's treating physician, S.A., M.D., noted in VA treatment records.  The August 2009 Gulf War Registry examiner also provided a rule-out diagnosis for chronic fatigue syndrome.  Given the evidence supporting a diagnosis of chronic fatigue syndrome, the Board finds an opinion is necessary that resolves the discrepancies between the potentially competing medical opinions, to include whether the prior chronic fatigue syndrome diagnosis was made in error or the diagnosed condition is in remission.

The Board finds the issue of service connection for a disability causing muscle and joint pain is inextricably intertwined with the issue of service connection for chronic fatigue syndrome, as muscle and joint pain can be manifestations of chronic fatigue syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Further, there is no VA opinion that explicitly addresses whether the Veteran's lay reports of muscle and joint pain are the result of a currently diagnosed condition.  This type of opinion is necessary as the Veteran has asserted his muscle and joint pain may be the result of an undiagnosed illness due to his service in Southwest Asia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a new VA examination to determine whether it is at least as likely as not that he has chronic fatigue syndrome.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  If chronic fatigue syndrome is not found currently, the examiner is asked to address whether the diagnosis given by S.A., M.D., noted in the Veteran's VA treatment records was made in error or the diagnosed condition is in remission.

The examiner is also asked to address the Veteran's reports of muscle and joint pains and provide an opinion as to whether these symptoms are the result of any currently diagnosed condition, to include chronic fatigue syndrome, if applicable.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


